FILED

IN THE UNITED STATES DISTRICT COURT dum LEI
FOR THE DISTRICT OF MONTANA Cterk, US Dist Cour
BILLINGS DIVISION pilings
UNITED STATES OF AMERICA,
CR 19-05-BLG-SPW-1

Plaintiff,
vs. ORDER
GREGORY PAUL GREEN,

Defendant.

 

 

Upon the Defendant’s Unopposed Motion to Vacate Forfeiture Hearing
(Doc. 79), and for good cause being shown,

IT IS HEREBY ORDERED that the forfeiture hearing set for Wednesday,
July 31, 2019 at 2:30 p.m. is VACATED.

The clerk is directed to notify counsel and the United States Marshals

Service of the entry of this Order.
fh

DATED this _/% day of June, 2019.

“SUSAN P. WATTERS
United States District Judge

 
